     Case 2:19-cv-10048-JAK-AS Document 38 Filed 07/01/20 Page 1 of 14 Page ID #:486



      MARY McLEOD
1     General Counsel
      JOHN R. COLEMAN
2     Deputy General Counsel
      LAURA M. HUSSAIN
3     Assistant General Counsel
      BERNARD J. BARRETT JR. (CA Bar No. 165869)
4     Consumer Financial Protection Bureau
      1700 G Street, N.W.
5     Washington, D.C. 20552
      Telephone: (202) 435-9396
6     Facsimile: (202) 435-7024
      Email: Bernard.barrett@cfpb.gov
7
8     Counsel for Defendants
9
                           IN THE UNITED STATES DISTRICT COURT
10
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
      STUDENT DEBT CRISIS,                   Case No. 2:19-cv-10048-JAK
13
14    Plaintiff,                             DEFENDANTS’ REPLY IN
                                             SUPPORT MOTION FOR
15                                           DISMISSAL
                    v.
16
                                             Date:    October 19, 2020
17                                           Time:    8:30 a.m.
      CONSUMER FINANCIAL
18                                           Dept:    Courtroom 10B
      PROTECTION BUREAU, et al.,             Judge:   Hon. John A. Kronstadt
19
      Defendants.
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-10048-JAK-AS Document 38 Filed 07/01/20 Page 2 of 14 Page ID #:487




1                                           TABLE OF CONTENTS
2
3     TABLE OF AUTHORITES ................................................................................... ii
4
5
      INTRODUCTION ................................................................................................. 1

6
      ARGUMENT......................................................................................................... 1
7
8     I.   The FAC Fails to Plausibly Allege a Final Agency Action Necessary for
9
           Jurisdiction and Fails to Plausibly State Any Claim ........................................ 1
10
11    II. This Court Must Dismiss This Action Now for Lack of Jurisdiction ............... 4
12
      III. The FAC Fails to Plausibly Allege Standing ................................................... 5
13
14    IV. The Bureau’s Conduct of Supervisory Examinations is Non-Justiciable and
15
           Not Actionable Under Section 706(1) ............................................................. 8
16
17    CONCLUSION ....................................................................................................10
18
19
20
21
22
23
24
25
26
27
28

                                                    i
      Reply in Support of Defendants’ Motion for Dismissal                           Case No. 2:19-cv-10048-JAK
     Case 2:19-cv-10048-JAK-AS Document 38 Filed 07/01/20 Page 3 of 14 Page ID #:488




1                                         TABLE OF AUTHORITES
2     CASES                                                                                                  Page(s)
3
      Dietz Int’l Pub. Adjusters of Cal., Inc. v. Evanston Ins. Co.,
4       No. CV 09-06662 MMM (Ex), 2009 WL 10673937
5       (C.D. Cal. Dec. 14, 2009) ................................................................................3, 6
6
      East Bay Sanctuary Covenant v. Trump,
7       932 F.3d 742 (9th Cir. 2018) .............................................................................. 7
8
      Havasupai Tribe v. Provencio,
9      906 F.3d 1155 (9th Cir. 2018) ............................................................................ 5
10
      Havens Realty Corp. v. Coleman,
11     455 U.S. 363 (1982) ........................................................................................... 5
12
      Heckler v. Chaney,
13
       470 U.S. 821 (1985) ........................................................................................... 9
14
      Hispanic Affairs Project v. Acosta,
15
        901 F.3d 378 (D.C. Cir. 2018) .........................................................................3, 4
16
17    Norton v. S. Utah Wilderness,
       All., 542 U.S. 55 (2004) .....................................................................................10
18
19    Perez v. Indian Harbor Ins. Co.,
        No. 4:19-cv-07288-YGR, 2020 WL 2322996 (N.D. Cal. May 11, 2020)............ 4
20
21    Safe Air for Everyone v. Meyer,
        373 F.3d 1035 (9th Cir. 2004) ............................................................................ 5
22
23    San Carlos Apache Tribe v. U.S.,
24      417 F.3d 1091 n.2 (9th Cir. 2005)....................................................................... 5

25    San Francisco Herring Ass’n v. Dep’t. of Interior,
26      946 F.3d 564 (9th Cir. 2019) .............................................................................. 5
27
      San Luis Food Producers v. U.S.,
28      709 F.3d 798 (9th Cir. 2013) .........................................................................5, 10

                                                    ii
      Reply in Support of Defendants’ Motion for Dismissal                           Case No. 2:19-cv-10048-JAK
     Case 2:19-cv-10048-JAK-AS Document 38 Filed 07/01/20 Page 4 of 14 Page ID #:489




1
      Smith v. Pacific Properties & Dev. Corp.,
2       358 F.3d 1097 (9th Cir. 2004) ............................................................................ 5
3
      Sun Valley Gasoline, Inc. v. Ernst Enterprises, Inc.,
4       711 F.2d 138 (9th Cir. 1983) .............................................................................. 5
5
6
      STATUTES
7
      12 U.S.C. § 5514(a)(1)(B), (b)(1) .......................................................................... 9
8
9     12 U.S.C. § 5514(b) ............................................................................................... 9
10
11
      RULES
12
      Fed. R. Civ. P. 12(b)(1).......................................................................................1, 4
13
14    Fed. R. Civ. P. 12(b)(6).......................................................................................1, 4
15
16    OTHER AUTHORITES
17    Press Release, Democracy Forward Foundation, Student Debt Reform Org Presses
18    Lawsuit to Protect Borrowers from CFPB’s Refusal to Supervise Student Loan
      Companies (June 12, 2020),
19
      https://democracyforward.org/press/student-debt-reform-org-presses-lawsuit-to-
20    protect-borrowers-from-cfpb-refusal-to-supervise/ .............................................1, 2
21
22
23
24
25
26
27
28

                                                    iii
      Reply in Support of Defendants’ Motion for Dismissal                             Case No. 2:19-cv-10048-JAK
     Case 2:19-cv-10048-JAK-AS Document 38 Filed 07/01/20 Page 5 of 14 Page ID #:490




1                                        INTRODUCTION
2            This entire case is built upon sand. Plaintiff Student Debt Crisis (“SDC”)
3     posits the existence of a secret regulation that rescinds the Consumer Financial
4     Protection Bureau’s (“Bureau” or “CFPB”) authority to conduct supervisory
5     examinations of federal student loan servicers, and its claims rely on the existence
6     of this imaginary rule. But SDC’s allegations, which rely principally on off-hand,
7     out-of-context remarks as evidence of the purported “rule,” are insufficient to

8     survive even the liberal pleading standards of federal courts. Plaintiff’s claims are
      further undermined by Plaintiff’s concession in its Opposition that the Bureau’s
9
      Director recently publicly affirmed the Bureau’s authority to supervise federal
10
      student loan servicers. As a result, Plaintiffs’ Opposition makes even clearer that
11
      SDC’s First Amended Complaint (“FAC”) does not plausibly allege: 1) final agency
12
      action adopting such a rule, 2) agency withholding of a non-discretionary act, 3)
13
      standing, or 4) any claim for relief against the Bureau. The FAC must be dismissed
14
      under Rule 12(b)(1) of the Federal Rules of Civil Procedure for lack of subject matter
15
      jurisdiction and under Rule 12(b)(6) for failure to state a claim.
16
                                         ARGUMENT
17       I.   The FAC Fails to Plausibly Allege a Final Agency Action Necessary
18            for Jurisdiction and Fails to Plausibly State Any Claim
19          The issue in this action is whether Plaintiff has plausibly pled that the Bureau
20    has adopted a new “rule” silently rescinding its regulation establishing supervisory

21    examination authority with respect to federal student loan servicers. In a press

22
      release issued about this lawsuit, Student Debt Crisis through its counsel has now
      publicly acknowledged that the Bureau has done no such thing: “Because of our suit,
23
      the CFPB has reversed course in words, acknowledging it does indeed have
24
      supervisory authority over large student loan servicers.” Press Release, Democracy
25
      Forward Foundation, Student Debt Reform Org Presses Lawsuit to Protect
26
      Borrowers from CFPB’s Refusal to Supervise Student Loan Companies (June 12,
27
28

                                                    1
      Reply in Support of Defendants’ Motion for Dismissal        Case No. 2:19-cv-10048-JAK
     Case 2:19-cv-10048-JAK-AS Document 38 Filed 07/01/20 Page 6 of 14 Page ID #:491




1     2020) (emphasis added). 1        As acknowledged by the Opposition, the Bureau’s
2     Director has repeatedly reiterated in testimony under oath to Congress that the
3     Bureau possesses the authority to examine larger participants in the student loan
4     servicing market, specifically including servicers of federal student loans. See Opp.
5     at 11 and Martinez Declaration; see also Barrett Declaration at ¶¶ 2-3. SDC’s
6     concession fatally undermines the allegations in its FAC necessary to establish the
7     existence of the purported rule and to plead all its causes of action.

8            SDC nevertheless continues to rely on the September 2018 television
      interview of Mick Mulvaney, the Bureau’s then-Acting Director, who responded
9
      briefly to one question about the Bureau’s Private Education Loan Ombudsman
10
      (“PELO”) concerning the PELO’s role with respect to private education loan
11
      servicing. Opp. at 4. SDC argues that this comment, which was wholly unrelated
12
      to supervisory examinations, plausibly alleges a secret amendment to the rule
13
      establishing Bureau supervisory authority with respect to federal student loan
14
      servicers. But SDC’s Opposition does not attempt to explain how a response to a
15
      question about the former Private Education Loan Ombudsman’s area of
16
      responsibility could be interpreted as a final agency action concerning the Bureau’s
17
      unrelated supervisory authority over larger participant student loan servicers. See
18
      Memorandum in Support of Motion (“Memo”) at 10-11.
19
             In an attempt to salvage its claims, SDC now tries to distinguish the CFPB’s
20
      “words” from its “actions,” claiming that even if the CFPB has not actually
21
      renounced its authority to supervise federal student loan servicers (silently or
22    otherwise), the “rule” can nonetheless be inferred from the CFPB’s alleged failure
23    to conduct a supervisory exam of a federal student loan servicer for some period of
24    time, in conjunction with separate actions by the Department of Education. Opp. at
25    10-12. In so doing, SDC seeks to impermissibly amend its complaint by adding
26
27
      1
        Available at https://democracyforward.org/press/student-debt-reform-org-presses-
28    lawsuit-to-protect-borrowers-from-cfpb-refusal-to-supervise/.
                                                    2
      Reply in Support of Defendants’ Motion for Dismissal        Case No. 2:19-cv-10048-JAK
     Case 2:19-cv-10048-JAK-AS Document 38 Filed 07/01/20 Page 7 of 14 Page ID #:492




1     allegations that do not appear in the FAC, such as a claim that the Bureau’s “pattern
2     of behavior” is evidence of the existence of a “New Supervision Rule,” Opp. at 10,
3     rather than that such behavior is, as pled in the FAC, a “result of the New Supervision
4     Rule.” FAC ¶ 79. See, e.g., Dietz Int’l Pub. Adjusters of Cal., Inc. v. Evanston Ins.
5     Co., No. CV 09-06662 MMM (Ex), 2009 WL 10673937 *at n.27 (C.D. Cal. Dec.
6     14, 2009) (“A plaintiff cannot cure deficiencies in a complaint through allegations
7     provided in its opposition to a motion to dismiss”).

8            Even assuming it were true that the Bureau did not conduct an examination of
      a federal student loan servicer for some period of time, the problem with seeking to
9
      infer the existence of the “rule” from the alleged lack of supervisory activity is that
10
      it fails to take into account the Bureau’s wide discretion to operate its risk-based
11
      supervisory program in light of a large number of risk-based factors and resource
12
      demands that are authorized bases for these decisions. See Memo at 3-6. The FAC
13
      pleads that the relevant Bureau authority applies to four large federal student loan
14
      servicers. ¶ 29. As explained in the Memo, the Bureau has supervisory authority
15
      over thousands of entities, and yet undertook just 125 on-site examinations in fiscal
16
      year 2019. Memo at 4 n.1 and 4 n.2. Clearly, a great many institutions subject to
17
      the Bureau’s supervisory authority are not examined in a particular year, or for
18
      several years, or indeed may have never been examined in the Bureau’s history. The
19
      Bureau is entitled to take into account the existence of other oversight when
20
      allocating its scarce resources, and federal student loan servicers are separately
21
      subject to oversight by the Department of Education and the states. Memo at 6.
22    Furthermore, Bureau oversight includes enforcement actions as well as exams. With
23    respect to federal student loan servicing, the Bureau is actively litigating a civil
24    action to obtain relief for consumers from one of these four entities. Id.
25           SDC principally relies on Hispanic Affairs Project v. Acosta, 901 F.3d 378
26    (D.C. Cir. 2018) to argue that its limited allegations are sufficient to plausibly allege
27    a rule change or illegal practice subject to challenge under the APA and survive a
28    motion to dismiss. Hispanic Affairs concerns a very different regulatory context and

                                                    3
      Reply in Support of Defendants’ Motion for Dismissal         Case No. 2:19-cv-10048-JAK
     Case 2:19-cv-10048-JAK-AS Document 38 Filed 07/01/20 Page 8 of 14 Page ID #:493




1     issue, however—whether an agency’s practice of routinely granting employment
2     visas for three years, and serially re-issuing them, violated a regulation restricting
3     such visas to “temporary employment” of under one year. Id. at 385. Hispanic
4     Affairs is distinguishable because the agency’s alleged practice in that case (serially
5     issuing multi-year visas) was not only extensively well documented, but also was in
6     direct contravention of the regulation (requiring that such visas be for “temporary
7     employment” only). Here, the regulation at issue merely authorizes, but does not

8
      require, the Bureau to conduct exams of certain entities. The Bureau has wide
      discretion, codified in statute, to make judgments about which entities to supervise
9
      and when. Thus, SDC can identify no similar conflict between the Bureau’s alleged
10
      “practice” of not supervising certain entities for some period of time, and the
11
      regulation at issue.
12
             As framed in the Opposition brief, each of SDC’s five causes of action is
13
      premised on the existence of the purported rule. 2 For these reasons, each cause of
14
      action is outside the subject matter jurisdiction of this Court and fails to state a claim
15
      for relief. 3 Therefore each cause of action must be dismissed under Rules 12(b)(1)
16
      and 12(b)(6) of the Federal Rules of Civil Procedure.
17       II.   This Court Must Dismiss This Action Now for Lack of Jurisdiction
18           SDC asserts that it need not now plausibly allege final agency action to
19    establish the court’s jurisdiction, both because the existence of final agency action
20    is not necessarily a jurisdictional issue in this circuit and because this issue is
21    “intertwined with the merits.” Opp. at 6-7. SDC ignores the governing precedents
22
      2
23      The first four counts of the FAC explicitly relate to the purported Rule. See FAC
      ¶¶ 82-107. SDC’s Opposition concedes that the fifth count is also premised on the
24    existence of the purported rule. Opp. at 2 (“Count V … alleges that the CFPB’s
      decision to cease supervisory examinations under the New Supervision Rule … .”).
25    3
        SDC contends that it is entitled to jurisdictional discovery based on the unexplained
26
      assertion that the facts are contested or more facts are needed. The facts here are not
      actually in dispute and no available additional facts relating to jurisdiction are or
      could be at issue. Dismissal rather than discovery is the appropriate course. See,
27    e.g., Perez v. Indian Harbor Ins. Co., No. 4:19-cv-07288-YGR, 2020 WL 2322996,
      at 4 (N.D. Cal. May 11, 2020) (“An order of jurisdictional discovery is not to be had
28    for the taking”).
                                                    4
      Reply in Support of Defendants’ Motion for Dismissal          Case No. 2:19-cv-10048-JAK
     Case 2:19-cv-10048-JAK-AS Document 38 Filed 07/01/20 Page 9 of 14 Page ID #:494




1     on both issues. “In this circuit, the final agency action requirement has been treated
2     as jurisdictional.” San Francisco Herring Ass’n v. Dep’t. of Interior, 946 F.3d 564,
3     571 (9th Cir. 2019) (citing Havasupai Tribe v. Provencio, 906 F.3d 1155, 1161 (9th
4     Cir. 2018); San Luis Food Producers v. United States, 709 F.3d 798, 801 (9th Cir.
5     2013)).
6            SDC mistakenly relies on Safe Air for Everyone v. Meyer, 373 F.3d 1035,
7     1039 (9th Cir. 2004), for the proposition that the jurisdictional issue here is

8
      “intertwined” with a substantive issue “going to the merits” such that it cannot be
      decided on a motion to dismiss. But the Ninth Circuit in Safe Air held it was error
9
      to dismiss, rather than grant summary judgment, because one statute, the Resource
10
      Conservation and Recovery Act (“RCRA”), ‘provides the basis for both the subject
11
      matter jurisdiction of the federal court and the plaintiff’s substantive claim for relief’
12
      [such that] the question of jurisdiction and the merits of this action are intertwined.”
13
      Id. at 1040 (citing Sun Valley Gasoline, Inc. v. Ernst Enterprises, Inc., 711 F.2d 138,
14
      139). Here, however, SDC’s substantive claim is asserted under the APA, and “[t]he
15
      APA is not a jurisdictional statute.” San Carlos Apache Tribe v. U.S., 417 F.3d
16
      1091, at 1093 n.2 (9th Cir. 2005) (citation omitted). Safe Air did not concern
17
      purported final agency action under the APA and does not govern this action.
18
      III.   The FAC Fails to Plausibly Allege Standing
19
             SDC does not plausibly allege an injury in fact to the organization sufficient
20
      for standing.    The parties agree that organizational standing here requires the
21
      frustration of SDC’s mission and the diversion of resources from another activity to
22    combat this frustration under Havens Realty Corp. v. Coleman, 455 U.S. 363, 379
23    (1982) and Smith v. Pacific Properties & Development Corporation, 358 F.3d 1097,
24    1105 (9th Cir. 2004). Here there is neither plausible “frustration” of SDC or actual
25    “diversion of resources” from different identified SDC initiatives.
26           SDC’s alleged mission is to provide assistance and education to borrowers.
27    Its increased efforts in these areas may indicate that borrowers are frustrated, but
28    does not plausibly indicate that SDC itself is frustrated in its efforts to do this work.

                                                    5
      Reply in Support of Defendants’ Motion for Dismissal          Case No. 2:19-cv-10048-JAK
     Case 2:19-cv-10048-JAK-AS Document 38 Filed 07/01/20 Page 10 of 14 Page ID #:495




1     SDC principally makes a convoluted argument that somehow the Bureau’s
2     continued processing of individual consumer complaints, a process entirely separate
3     from supervisory examinations, results in frustration. Opp. at 16.4 In particular,
4     SDC presumes, without any asserted or pled factual basis, that the Bureau’s
5     consumer complaint processing function, which is handled by a different Bureau
6     division from its supervisory function, somehow became ineffective when former
7     Acting Director Mulvaney was interviewed in September 2018.

8            This argument requires acceptance of an unsubstantiated (and not pled)
      attenuated causal chain whereby: 1) every single complaint immediately influences
9
      a decision to conduct a prompt examination, 2) which in turn results in immediate
10
      exam activity, 3) necessarily resulting in instantaneous examination findings with
11
      respect to each complainant, 4) that in turn results in immediate individual relief for
12
      each such consumer. The further leap is then made that a complaining borrower,
13
      having failed to receive such relief, turns to SDC for assistance, and the fact that the
14
      borrower has sought this assistance frustrates SDC’s mission of providing assistance
15
      to borrowers. SDC does not and cannot plausibly plead the existence of such a
16
      process because, among many other reasons, numerous other intervening
17
      considerations prevent such a result. And here, once again, SDC impermissibly tries
18
      to “amend” the FAC by its Opposition. See, e.g., Dietz *at n.27
19
             SDC’s claim that the purported rule has required the diversion of resources
20
      from other programs is similarly unavailing. SDC argues only that it will have to
21
      “reallocate” resources in the future to assist borrowers in different ways. Opp. at 18.
22    This assertion is not connected to any specific diversion of identified resources, let
23
24
25    4
        SDC persistently misdescribes the relationship between the Bureau’s consumer
26
      complaint program and confidential supervisory examinations. See, e.g. FAC ¶66
      (SDC making an allegation clearly intended to represent to the reader that examiners
      rely extensively on consumer complaints to the Bureau, but the accompanying
27    footnote refers to a publicly available CFPB examination procedure which makes
      clear that examiners of an entity are instead expected to review the complaints that
28    the examined entity receives directly from consumers).
                                                    6
      Reply in Support of Defendants’ Motion for Dismissal        Case No. 2:19-cv-10048-JAK
     Case 2:19-cv-10048-JAK-AS Document 38 Filed 07/01/20 Page 11 of 14 Page ID #:496




1     alone a diversion of resources from another initiative. See East Bay Sanctuary
2     Covenant v. Trump, 932 F.3d 742, 766 (9th Cir. 2018).
3            SDC neither plausibly pleads nor argues that it has meaningfully diverted
4     specific resources from a different initiative to combat a plausible frustration of its
5     organization’s mission because of the purported rule. If the allegations in the FAC
6     are sufficient to establish organizational standing, then every non-profit can always
7     generally allege resource expenditures and thereby establish standing. SDC has not

8     suffered an injury in fact and therefore lacks organizational standing.
             Moreover, SDC fails to establish the causation and redressability required to
9
      establish its standing to pursue this action. SDC argues, without a citation to a
10
      paragraph of the FAC adequately alleging causation, that the purported rule “allows
11
      servicers to ignore consumer financial laws and caused a spike in servicer
12
      complaints.” As already explained supra at 6, SDC again implies that the harm
13
      results from the CFPB consumer complaint-handling process, without sufficiently
14
      connecting that process to supervisory examinations and the purported rule, or
15
      alleging that how the Bureau handles complaints has in any way changed since the
16
      prior Administration. SDC makes one other completely unsupported argument—
17
      that it has somehow “been forced to step in to fill the gaps left by the CFPB,” Opp.
18
      at 20— as if SDC can and does conduct supervisory examinations. SDC has not
19
      plausibly alleged, or even asserted, causation sufficient for standing.
20
             To establish redressability, SDC contends that a public rulemaking process
21
      “could” lead the CFPB to abandon or modify the putative rule. Opp. at 20-21. But
22    SDC fails to explain how any public rulemaking process could address any alleged
23    injury. 5 To the extent Plaintiff is suggesting the relief it seeks is a public rulemaking
24    process to formally assess whether to maintain the Larger Participant Rule’s grant
25
26    5
        SDC here and elsewhere refers to the CFPB’s purported failure to require actions
27
      by the Department of Education, as if this Court can order relief in this action from
      the Department of Education to redress the alleged frustration of SDC’s mission and
      the alleged diversion of its resources resulting from the purported Bureau rule. Opp.
28    at 21, see also Opp. at 13.
                                                    7
      Reply in Support of Defendants’ Motion for Dismissal          Case No. 2:19-cv-10048-JAK
     Case 2:19-cv-10048-JAK-AS Document 38 Filed 07/01/20 Page 12 of 14 Page ID #:497




1     of authority to the Bureau to supervise large servicers of federal student loans, this
2     attenuated argument is not connected to Plaintiff’s claims which, at this point, do not
3     contest that the Bureau believes it actually has authority to supervise servicers of
4     federal student loans. SDC presumably now focuses (contrary to the allegations in
5     the FAC) on whether the Bureau is performing Plaintiff’s preferred amount and type
6     of supervisory activity.
7            SDC does not even attempt to plausibly connect harms the federal student loan

8     servicer’s conduct may impose on borrowers to the purported rule. Because SDC
      makes no effort to explain how a cognizable injury is likely to be redressed by a
9
      decision in its favor, the FAC fails to plausibly plead standing and must be
10
      dismissed.
11
         IV. The Bureau’s Conduct of Supervisory Examinations is Non-
12             Justiciable and Not Actionable Under Section 706(1)
13           The gravamen of SDC’s FAC is that the Bureau is not conducting supervisory
14    examinations of federal student servicers. Through Count V of the FAC, SDC seeks
15    to require the Bureau to conduct such examinations. FAC ¶¶ 108-111 and Prayer
16    for Relief #4 (“Order that the CFPB resume supervising … those servicing federally
17    held student loans … .”). In its Opposition, SDC frames this cause of action as a
18    challenge to “CFPB’s decision to categorically abandon examinations of an entire
19    class of loan servicers.” Opp. at 21, see also id. at 23 (indicating that SDC is
20    referring here to federal student loan servicers). But SDC is not entitled to any relief

21    with respect to the operation of the Bureau’s discretionary supervisory exam

22
      program.
             The Opposition acknowledges, as it must, the Bureau’s discretion with respect
23
      to conducting supervisory exams. Opp. at 4 (“[S]pecific supervisory examinations
24
      are at the CFPB’s discretion…”). The Opposition attempts to evade this issue by
25
      singling out a plaintiff-defined subset of supervised entities and labeling the failure
26
      to examine those entities “categorical.” See Opp. at 21. But as noted above, the
27
      Bureau conducts a limited number of exams every year of the thousands of entities
28

                                                    8
      Reply in Support of Defendants’ Motion for Dismissal        Case No. 2:19-cv-10048-JAK
     Case 2:19-cv-10048-JAK-AS Document 38 Filed 07/01/20 Page 13 of 14 Page ID #:498




1     subject to its authority.     Any group in any year could be singled out by an
2     enterprising plaintiff who could claim that the Bureau failed to examine this subset
3     “categorically” or “abandoned [it] wholesale.” Opp. at 23. SDC cannot bypass the
4     Bureau’s wide discretion to choose the entities it examines (and the schedule and
5     frequency for those exams) through its own self-serving definition of a “categorical”
6     failure.
7            To the extent Count V seeks any further or particular relief with respect to

8     Bureau supervisory examinations of federal student loan servicers, its claim is
      nonjusticiable under Heckler v. Chaney, 470 U.S. 821, 835 (1985) (holding that
9
      action under a statute authorizing “examinations and investigations …” is not
10
      justiciable). Heckler applies with particular force here. The Bureau is specifically
11
      directed and empowered by statute to exercise discretion in the implementation of
12
      its risk-based examination program in light of the large number of nondepository
13
      entities subject to its supervisory examination authority. 12 U.S.C. § 5514(b), see
14
      Memo at 4-5. To the extent SDC is asking this Court to require any specific
15
      examination, require an examination on any particular timetable, enter any order
16
      with respect to how an examination is conducted, or otherwise oversee the conduct
17
      of the Bureau’s supervisory examinations, SDC’s cause of action is non-justiciable.
18
             Even if this Court could review the putative lack of supervision, it cannot grant
19
      the relief SDC seeks. A court can compel agency action pursuant to Section 706(1)
20
      of the APA only if there has been a specific command requiring the nondiscretionary
21
      discrete action that the plaintiff seeks. Memo at 23-25. SDC does not cite a single
22    authority supporting a claim for categorical or other relief under Section 706(1). It
23    meekly invokes the Dodd-Frank Act, which provides that the Bureau “shall conduct
24    examinations and require reports on a periodic basis” of larger market participants,
25    12 U.S.C. § 5514(a)(1)(B), (b)(1), Opp. at 24. But of course SDC does not contend
26    that the Bureau has ceased conducting examinations of larger market participants
27    altogether, and the exact number and types of exams it does conduct is specifically
28

                                                    9
      Reply in Support of Defendants’ Motion for Dismissal         Case No. 2:19-cv-10048-JAK
     Case 2:19-cv-10048-JAK-AS Document 38 Filed 07/01/20 Page 14 of 14 Page ID #:499




1     given over to agency discretion 6 by law, as SDC admits. Opp. at 4. There is
2     therefore no basis for this Court to provide relief under Section 706(1).
3            For these additional reasons, Count V of the FAC also is not within the subject
4     matter jurisdiction of this Court and fails to state a claim.
5                                          CONCLUSION
6            For the foregoing reasons and those set out in the Defendants’ memorandum
7     in support of this motion, the Court should grant the Defendants’ motion for

8
      dismissal.

9
10
      DATED: July 1, 2020                        Respectfully submitted,
11
                                                 /s/ Bernard J. Barrett, Jr.
12                                               Bernard J. Barrett Jr. (CA Bar No. 165869)
                                                 Consumer Financial Protection Bureau
13                                               1700 G Street, N.W.
                                                 Washington, D.C. 20552
14                                               Telephone: (202) 435-9396
                                                 Facsimile: (202) 435-7024
15                                               Bernard.barrett@cfpb.gov
16                                               Counsel for Defendants
17
18
19
20
21
22
23
24
      6
25
        SDC’s assertion that the Bureau has “categorically” failed to conduct federal
      student loan servicer exams is not actionable under Section 706(1) of the APA. San
      Luis Unit Food Producers, 709 F.3d at 803 (“Statutory goals that are ‘mandatory as
26    to the object to be achieved’ but leave the agency with ‘discretion in deciding how
      to achieve’ those goals are insufficient to support a ‘failure to act’ claim because
27    such discretionary actions are not ‘demanded by law.’ [Norton v. S. Utah Wilderness
      All., 542 U.S. 55 (2004)] at 66.”).
28

                                                    10
      Reply in Support of Defendants’ Motion for Dismissal            Case No. 2:19-cv-10048-JAK
